UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1764



DANIEL H. ROSS,

                                              Plaintiff - Appellant,

          versus


TRIAD    FINANCIAL   CORPORATION;     OURISMAN
CHEVROLET COMPANY, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:06-cv-02122-RWT)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. Ross, Appellant Pro Se. Michael Kevin Hourigan, FERGUSON,
SCHETELICH & BALLEW, PA, Baltimore, Maryland; Carolyn Chappell
Williamson, CECE WILLIAMSON, LLC,
Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel   H.     Ross    appeals       the    district       court’s   orders

dismissing    his    complaint            and     denying        his     motion       for

reconsideration.         We   have       reviewed      the    record     and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the    district   court.          Ross    v.     Triad       Financial    Corp.,      No.

8:06-cv-02122-RWT (D. Md. July 10 & 24, 2007).                     We dispense with

oral   argument   because      the       facts    and    legal     contentions        are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                               AFFIRMED




                                         - 2 -